Citation Nr: 1450436	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-39 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in that a claim for TDIU is part of a claim for increased rating when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009)

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that proceeding has been associated with the Veteran's Virtual VA electronic claims file and has been reviewed.

The Veteran's claim was remanded by the Board in April 2013 for development.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's service-connected low back disability does not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

A VCAA letter dated in June 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The letter informed the Veteran of what the evidence must show to establish entitlement to TDIU.  He was informed of what evidence he should submit and what VA would attempt to obtain on his behalf.  He was informed that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter further informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  In addition, the Veteran was provided with the evidence necessary to establish a total rating due to individual unemployability resulting from service-connected disabilities.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  In addition, records from the Social Security Administration (SSA) have been associated with the claims file.  Private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not claim there is additional evidence not of record that would help his claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  The RO provided the Veteran appropriate VA examinations in October 2008 and February 2012.  The VA examination reports are thorough and supported by outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Moreover, the Board finds the February 2012 VA examination report, in combination with the private treatment records, particularly helpful in distinguishing the extent of the Veteran's low back problems that can be attributed to his in-service injury as opposed to multiple post-service injuries.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the June 2013 letter to the Veteran, the attempted association of VA treatment records, and the subsequent adjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In this case, the Board notes that the Veteran's sole service-connected disability is his 10 percent rating for lumbosacral strain.  Therefore, the Veteran's service-connected disability does not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 1.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the claims file, the Board finds no evidence of record suggesting that the Veteran's case is outside the norm requiring extraschedular consideration.  The Veteran has contended that he should be awarded entitlement to TDIU, as his low back disabilities preclude further employment.  

The Veteran has reported working until 1998, when he was involved in a workplace injury at a tire manufacturing facility.  Specifically, he injured his low back and herniated a disc in the L5-S1 interspace.  The injury occurred when the Veteran was pulling tires out of a chute and he felt a pop in his back.  In an October 1999 rating decision, the RO denied entitlement to service connection for herniated nucleus pulposis lumbar spine, finding that the disability was caused by a post-service injury and was unrelated to service.  The Veteran has never appealed this determination.  In April 2001, the Veteran reinjured his low back when a rope broke on the hammock in which he was lying and he fell to the ground and struck his low back.  As noted above, the Veteran is service-connected for lumbosacral strain, which is rated as 10 percent disabling.  As will be discussed in greater detail below, to the extent that his low back disabilities preclude gainful employment, the cause is due to his nonservice-connected herniated lumbar disc status post-surgical fusion.      

The Veteran was afforded a VA examination in October 2008.  The examiner noted a diagnosis of lumbar strain that had been present since 1989, with reported pain in the low back and left leg and foot since that time.  He experienced the severe pain daily, as well as severe stiffness and constant weakness.  The Veteran used a walker after surgery and a wheelchair at Wal-Mart.  He was able to walk for 50 yards and for 10 minutes.  He reported falls, numbness, weakness, bowel issues, and erectile dysfunction.  He also noted trauma to the spine in 1998, at which time he had been picking up tires at work when he felt his back pop.  Subsequently the Veteran underwent multiple surgeries.  On examination, the Veteran's gait was slow and guarded.  Range of motion showed forward flexion from 0 to 20 degrees, with pain onset at 20 degrees; extension from 0 to 16 degrees, with pain onset at 10 degrees; and bilateral lateral flexion and rotation of 0 to 20 degrees, with pain onset at 20 degrees.  There was objective evidence of pain, fatigue, weakness, and lack of endurance on repetitive motion, which resulted in the additional loss of 5 degrees of left and right lateral rotation.  As to any other functional loss caused by the foregoing, the examiner indicated that any such conclusion would be mere speculation.  Straight leg raises were positive bilaterally.  Lower extremity motor function was normal, but there was noted neuralgia involving the sciatic nerve in the left lateral leg.  The Veteran denied bowel or bladder problems.  Reflexes of the left knee and ankle were abnormal.  The Veteran failed to appear for subsequent diagnostic testing.  The diagnoses were lumbosacral strain, intervertebral disc syndrome with sciatic nerve involvement, and four scars of the lumbar spine post multiple surgeries.  The effect on the Veteran's usual occupation was that he should avoid heavy lifting, prolonged standing, and repetitive bending.  

Private records indicate ongoing treatment for low back problems, including pain radiating into the left lower extremity, during the appellate time period.  In May 2009, the Veteran's pain was noted to be stable and that lumbar range of motion was limited by pain.  In February 2010, the Veteran requested additional pain medication because he was going on vacation with his family to Breckenridge, Colorado and would be more physically active than usual.  The Veteran denied bladder or bowel problems at that time.  A pill count in July 2010 indicated that the Veteran had more pills than he should have if he had been taking them as prescribed.  In January 2011, the Veteran had a slow, stiff, and mildly antalgic gait, but was able to heel and toe walk.  He had decreased flexion and extension due to low back pain that was more painful on extension.  There were multiple areas tender to palpation, but straight leg raises were negative bilaterally.  In November 2011, the Veteran had a normal gait and was able to heel and toe walk, but there was decreased flexion and extension due to low back pain.  Straight leg raise testing was positive on the left, but not on the right.  In January 2012, the Veteran indicated that his low back pain had been worse recently because his family had moved and he had been required to do significant amounts of heavy lifting.  On examination, lower extremity motor function and sensation were grossly normal.  

The Veteran was afforded a VA examination in February 2012.  The examiner noted diagnoses of lumbar strain and lumbar herniated disc status post-surgical decompression and fusion (non-service connected and from a job injury in 1998).  The examiner noted that the Veteran was service connected for lumbar strain and not service connected for history of herniated lumbar disc status post-surgical fusion.  The Veteran described low back pain from 3 to 7 out of 10.  Also, there was radiation into the left buttock, posterior left leg, and left foot.  The radiation was intermittent during the summer and constant in the winter.  He reported 7 surgeries for the low back.  The Veteran's symptoms were stiffness and painful clicking and popping, but he denied locking, incontinence, or other bowel or bladder problems.  Activities of daily living were not limited, but he did no heavy lifting.  He could walk for 10 minutes and stand for 15 minutes.  He also described some unsteadiness and falling.  The Veteran had flare-ups of pain about once per week that caused him to seek bed rest.  On examination, the Veteran's range of motion was 0 to 45 degrees of flexion, 0 to 10 degrees of extension, and bilateral lateral flexion and location were 0 to 20 degrees.  The Veteran experienced pain at the endpoint on each plane of motion and motion was not further decreased on repetition.  The Veteran had functional loss or impairment of the lumbar spine, as evidenced by decreased range of motion, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was tenderness at the post-service surgical site around L4-L5.  He had no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength of the lower extremities was 5 out of 5.  There was no evidence of muscle atrophy.  Lower extremity reflexes were normal, as was sensory testing in both lower extremities save for decreased sensation in the left lower leg/ankle.  Straight leg raise testing was negative on the right and positive on the left.  The Veteran had radicular pain in the left lower extremity involving the sciatic nerve that was mild.  The Veteran had intervertebral disc syndrome, but had no incapacitating episodes in the previous year.  He denied the use of assistive devices.  The Veteran's thoracolumbar spine condition impacted his ability to work.  Specifically, the examiner noted that the Veteran had been gainfully employed until a post-service occupation injury in 1998, after which time he had been unemployed and on disability.  The examiner concluded that much of the Veteran's current back condition was the result of his non-service connected lumbar condition involving the herniated disc and subsequent surgeries.  The radiating pain into the left lower extremity was attributable to the post-service injury and not the service-connected disability.  Much of the pain complaints and limitation of motion also were attributable to the non-service connected disability, but it would be mere speculation for the examiner to assign a percentage to each condition.  That said, prior to the workplace injury the Veteran was able to work at a fairly physical type of job with a tire company.

In an April 2012 statement, the Veteran claimed that his activities of daily living were limited, in that "I have to watch how I do everything for fear of cramps or further injury."  In addition, he claimed that he was unable to take vacations with his family and that "anything that I need done around my home I have to hire someone."  In addition, the Veteran was unable to do most of the house work.  As to the onset of his back problems, the Veteran claimed to have experienced back pain, muscle spasms, and cramps since his service-connected injury.  He contended that these symptoms had worsened over the years and that "People have also made fun of my service connected injury since I just couldn't keep up with other men."

In May 2012, the Veteran stated that he was able to perform activities of daily living and that he was remodeling a home and had been more active with his children.  In July 2012, the Veteran reported low back pain that was 7 out of 10.  His medication allowed him to be more active, including attending church, walking more, and doing some housework, such as the laundry.  He indicated that he could walk and sit for 10 minutes and stand for 5 minutes.  The Veteran denied exercising at home and claimed to be unable to lift any items.

During his December 2012 Board hearing, the Veteran claimed that his back problems had prevented him from bidding on higher paying job positions and that he had been forced into lower paying janitorial assignments.  The Veteran's back problems caused difficulty walking and necessitated the use of a back brace and a spinal cord stimulator.  Prior to the 1998 back injury, the Veteran claimed already to have been experiencing ongoing back problems that had prevented such activities as coaching his son's Little League team.

Thus, to the extent that the Veteran may be unable to secure or follow a substantially gainful occupation due to his low back disabilities, the record clearly demonstrates that the predominant problem is due to his nonservice-connected herniated disc.  As noted above, prior to his 1998 post-service accident at work, the Veteran was working in a fairly labor-intensive job at a tire company.  Although the Veteran described during his December 2012 Board hearing that he was unable to bid for certain higher paying jobs that were physically demanding in nature, the evidence indicates that he was able to perform in less labor intensive positions, such as janitorial services.  In addition, the Board notes that such complaints are somewhat suspect in light of the record.  In September 1995, for example, the Veteran stated that he had been working a lot of overtime that required a lot of walking in his position as a tire press operator.  The position also required loading many tires, which required turning and pivoting.  He had been working on that schedule for the previous four months.  In September 1997, the Veteran again reported knee problems following work loading tires.  Moreover, the Veteran was pulling tires from a chute when the 1998 injury occurred.  Thus, the evidence indicates that prior to the 1998 workplace injury the Veteran was able to perform in fairly labor intensive work positions, despite his service-connected lumbosacral strain.  Irrespective of how physically demanding his work positions were prior to 1998, if not for the 1998 accident there is nothing in the record to suggest that the Veteran would not currently be employed in the same position or positions in which he had been working prior to the workplace injury.  

The Board notes there is no medical professional who has suggested that the Veteran's unemployment status can be attributed solely to his service-connected lumbosacral strain.  Indeed, the February 2012 VA examiner discussed the Veteran's service-connected and nonservice-connected low back disabilities and specifically noted that he had been employed in a fairly physically demanding job prior to the 1998 post-service workplace injury.  

The Board acknowledges the Veteran's contention that his low back problems render him unemployable.  However, the Veteran, as a lay person, is not competent to distinguish between the symptoms of his service-connected lumbosacral strain and his nonservice-connected L5-S1 disc rupture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board affords these assertions no probative weight with respect to whether the Veteran meets the requirements for TDIU.  

Furthermore, in Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough...  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992). 

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based on the Veteran's service-connected disability. 

Although the Board does not doubt that the Veteran's service-connected disability has some effect on his employability, the preponderance of the evidence does not support his contention that his service-connected disability is of such severity as to preclude his participation in any form of substantially gainful employment.  Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing and following substantially gainful employment solely by reason of his service-connected disability.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


